internal_revenue_service department of the treasury washington dc contact person o o telephone number in reference to date dec s iln legend company a plan x stock exchange y dear this is in reply to your ruling_request of date as supplemented by letters dated date and date submitted on your behalf by your authorized representative regarding the federal_income_tax consequences of proposed amendments to plan x the following facts and representations have been submitted by your authorized representative company a established plan x a defined_contribution_plan as of date under plan x employees of company x and its subsidiaries can make pre-tax elective contributions pursuant to sec_401 of the internal_revenue_code and receive employer matching_contributions on the pre-tax elective contributions plan x is qualified under sec_401 a and k of the code and its trust is exempt under sec_501 plan x is administered by an administrative committee appointed by the chairman of company a all funds contributed to plan x are placed in a_trust for the benefit of participants and their beneficiaries and are held by a trustee plan assets are invested in one or more investment funds established by the trustee at the direction of the administrative committee the investment funds may include i a company stock fund ii a pooled_fund established for the investment of the assets of tax-qualified pension and or profit- sharing plans iii any other investment vehicle suitable for the investment of trust funds all dividends interest and other distributions received by the trustee in respect of any of the investment funds including the company stock fund are reinvested in the same fund company a's stock is traded on stock exchange y a national securities exchange registered under section of the securities exchange act of a mutual_fund iv a contract issued by an insurance_company and v f nl a company a is proposing certain amendments to plan x which would accomplish the following i a portion of plan x will be designated as forming a stock_bonus_plan as described in sec_1_401-1 of the income_tax regulations and a non- leveraged employee_stock_ownership_plan esop as described in sec_4975 of the code the esop portion so created will consist of all esop accounts maintained by plan x the esop accounts maintained for each participant will consist of the portion of each participant's account that is invested in the company stock fund the esop accounts will be primarily invested at all times in company a stock ii any cash dividend paid with respect to shares of company a stock held in the esop accounts will be paid in cash to participants automatically company a intends that the elective_deferrals of participants who receive payment of cash dividends will be increased automatically by an amount equal to the amount of dividends received dividends will be distributed only to participants who are able within the limitations of sec_402 and sec_415 of the code to increase their elective_deferrals for such year by the amount of dividends_paid iii any dividend payments to participants will be paid in the sole discretion of the committee by company a’s dividend disbursing agent to the trustee and then distributed by the trustee to participants no later than days after the end of the plan_year in which paid to the trustee or to the trustee who may then appoint company a's or a participating subsidiary's payroll department as disbursing agent for the trustee for distribution to participants if a participant elected not to increase his or her before-tax contributions to plan x by the amount of dividends then the payroll department would increase the amount of the next payroll check to each participant receiving a distribution of dividends by the amount of the dividends payable to the participant but if a participant is deemed to have elected to increase his or her compensation deferral election to provide for an additional deferral of compensation up to the amount of the esop dividend subject_to limitations under sec_402 and sec_415 of the code such amount would be deducted from the participant’s_compensation for the next payroll and added to the amount normally contributed to plan x for that period to each participant at the end of the year on form 1099-div all dividends_paid during a year would be reported unless a participant who receives a dividend distribution elects otherwise he or she will be deemed to have increased his or her compensation deferral election for the pay period in which such dividends are distributed and the amount of such participant's elective_deferral will be automatically increased by the amount of the dividend ifthe participant elects not to so increase his or her compensation deferral election which notice is given through the means provided for this particular purpose by company a his or her payroll check deposit will be increased by the amount of the cash dividend company a will not make matching_contributions on additional elective_deferrals made pursuant to this procedure based on the foregoing you request a ruling that dividends_paid or distributed on company a stock held by the esop maintained by company a and participating subsidiaries will be deductible under sec_404 of the code if such dividends are paid in the sole discretion of the committee i by company a's dividend disbursing agent directly to the trustee and distributed by the trustee to participants no later than days after the end of the plan_year in which paid to the trustee or ii by company a's dividend disbursing agent to the trustee who may then appoint company a's or a participating subsidiary's payroll department as disbursing agent for the trustee for distribution to participants by the letter dated date you withdrew the ruling_request with respect to the application of sec_3402 of the code to certain employee deferrals with respect to the ruling_request sec_404 of the code provides that in the case of a corporation there shall be allowed as a deduction for a taxable_year the amount of any applicable_dividend paid in cash by such corporation during the taxable_year with respect to applicable_employer_securities such deduction is in addition to the deductions allowed under sec_404 a sec_404 of the code provides in relevant part that the term applicable_dividend means any dividend which in accordance with the plan provisions is paid to the plan and is distributed in cash to the participants in the plan or their beneficiaries not later than days after the close of the plan_year in which paid sec_404 of the code provides that for purposes of this subsection applicable_employer_securities means with respect to any dividend an employee_stock_ownership_plan which is maintained by-- a the corporation paying such dividend or b any other corporation which is a member of a controlled_group_of_corporations within the meaning of sec_409 which includes such corporation sec_404 of the code provides that for purposes of sec_404 employer_securities has the meaning given such term by sec_409 of the code sec_409 of the code provides that the term employer_securities means common_stock issued by the employer or by a corporation that is a member of the same controlled_group which is readily_tradable on an established_securities_market sec_404 of the code provides that the secretary may disallow the deduction under paragraph for any dividend if the secretary determined that such dividend constitutes in substance an evasion of taxation based upon your representations the subject dividends on company a stock allocated to the plan participants’ esop accounts will be paid to the plan participants within days of the close of the plan_year if they not elect to have the dividends retained by plan x accordingly we conclude with respect to your ruling_request that dividends_paid or distributed on company a stock held by an esop maintained by company a and participating subsidiaries will be deductible under sec_404 of the code if such dividends are paid in the sole discretion of the committee i by company a's dividend disbursing agent directly to the trustee and distributed by the trustee to participants no later than days after the end of the plan_year in which paid to the trustee or ii by company a's dividend disbursing agent to the trustee who may then appoint company a's or a participating subsidiary's payroll department as disbursing agent for the trustee for distribution to participants the above ruling is based on the assumption that plan x will be qualified under sec_401 sec_401 and sec_409 of the code and the related trust will be tax exempt under sec_501 at the time that the above transaction takes place in addition we are assuming that the subject shares allocated to the participants’ accounts in plan x are applicable employee securities within the meaning of sec_404 with respect to the subject dividends this ruling is also based on the assumption that the proposed dividends do not constitute in substance an evasion of taxation within the meaning of sec_404 of the code we are expressing no opinion as to whether or not the disallowance of deductions provided for in that section would be applicable here a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joyce b floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose
